Exhibit 10.27
REVOLVING NOTE

$50,000,000   Vienna, Virginia     February 3, 2010      

FOR VALUE RECEIVED, the undersigned, GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.,
a Delaware corporation (the “Company”), GLOBAL STRATEGIES GROUP (NORTH AMERICA)
INC., a Maryland corporation (“GNA”), and THE ANALYSIS CORP., a Delaware
corporation (“TAC,” and together with the Company, GNA and each other Subsidiary
that becomes a party to the Loan Agreement (as hereinafter defined),
collectively, the “Borrowers,” and individually, a “Borrower”), hereby jointly
and severally promise to pay to SUNTRUST BANK, a Georgia banking corporation
(the “Lender”) or its registered assigns, at the office of SunTrust Bank
(“SunTrust”) at 8330 Boone Boulevard, Vienna, Virginia 22182, on the Revolving
Commitment Termination Date (as defined in the Loan and Security Agreement of
even date herewith, among the Borrowers, the Lenders from time to time party
thereto, SunTrust, as Administrative Agent, and SunTrust Robinson Humphrey, a
Division of SunTrust Capital Markets, Inc., as Lead Arranger and Book Manager
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”)), the lesser of the principal sum of Fifty Million
Dollars ($50,000,000.00) and the aggregate unpaid principal amount of the
Revolving Loans made by the Lender to the Borrowers pursuant to the Loan
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Loan
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrowers further promise to pay all
reasonable costs of collection, including the reasonable attorneys’ fees of the
Lender.
Each Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Loan Agreement.
All borrowings evidenced by this Revolving Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of any Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Note
and the Loan Agreement.
This Revolving Note is issued in connection with, and is entitled to the
benefits of, the Loan Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Loan Agreement, all upon the terms and conditions therein specified. THIS
REVOLVING NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
THIS REVOLVING NOTE WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
[SIGNATURE ON FOLLOWING PAGE]

 

 



--------------------------------------------------------------------------------



 



            GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC., a Delaware corporation
      By:   /s/ John Hillen III         Name:   Dr. John Hillen        Title:  
President and CEO        GLOBAL STRATEGIES GROUP (NORTH
AMERICA) INC, a Maryland corporation
      By:   /s/ John Hillen III         Name:   Dr. John Hillen        Title:  
President and CEO        THE ANALYSIS CORP., a Delaware corporation
      By:   /s/ Alex Drew         Name:   Alex Drew        Title:   President   

 

 